Case: 14-51019      Document: 00513007877         Page: 1    Date Filed: 04/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-51019
                                  Summary Calendar                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
HERMINIA S. ALEMAN,                                                         April 16, 2015
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellant            Clerk
v.

WEST BUSINESS SOLUTIONS, L.L.C.,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:13-CV-994


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Herminia S. Aleman, proceeding pro se in the district
court and in this appeal, asks us to reverse the district court’s denial of her
Motion for Summary Judgment and that court’s summary judgment in favor
or Defendant-Appellee West Business Solutions, L.L.C. (“West”). We affirm.
       Aleman asserted two claims of discrimination: (1) Age discrimination in
terminating her participation in a training program for missing one full day


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51019      Document: 00513007877   Page: 2   Date Filed: 04/16/2015



                                 No. 14-51019
and (2) retaliation for her alleged interest, participation, or encouragement of
her daughter’s previous employment discrimination claim against West.
Following the filing of cross motions for summary judgment, the district court
painstakingly explained the law applicable to the facts alleged by Aleman and
by West and explained Aleman’s failure to allege facts sufficient to constitute
a prima facie case of age discrimination or retaliation.        The court also
addressed the non-discriminatory reasons advanced by West for its actions,
which Aleman failed to rebut. For essentially the same reasons patiently and
clearly set forth in the district court’s August 8, 2014 Order Regarding Cross-
Motions for Summary Judgment, that court’s Judgment of even date in favor
of West is, in all respects,
AFFIRMED.




                                       2